NUMBER 13-09-00320-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  CONTINENTAL AIRLINES, INC.
 

On Relator's Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam


	Relator, Continental Airlines, Inc., filed a petition for writ of mandamus with this
Court alleging that respondent, the Honorable Israel Ramon Jr., presiding judge of the
430th Judicial District Court of Hidalgo County, Texas, abused his discretion by granting
the "Verified Petition to Take Deposition Before Suit" filed by the real party in interest,
Cynthia S. Herrera as Attorney in Fact for Sylvia C. Tena, and by entering findings of fact
and conclusions of law corresponding thereto.  Relator also filed a "Emergency Motion for
Temporary Relief" with this Court, which we granted on June 10, 2009.
	Having reviewed and fully considered relator's petition for writ of mandamus, the
clerk's record, and the response to relator's petition filed by the real party in interest, this
Court is of the opinion that the relator has not shown itself entitled to the relief sought and
that the petition should be denied.  Accordingly, relator's petition for writ of mandamus is
denied.  See Tex. R. App. P. 52.8(a).  Further, the stay of proceedings previously imposed
by this Court in trial court cause number C-1223-09-J is hereby lifted.

								PER CURIAM

Memorandum Opinion delivered and
filed on this the 22nd day of June, 2009.